Citation Nr: 9924679	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  98-00 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for Hodgkin's Disease, 
to include as due to Agent Orange exposure.

2.  Entitlement to service connection for peripheral 
neuropathy, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to May 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Fargo, 
North Dakota (RO).


FINDINGS OF FACT

1.  There is no competent medical evidence that the veteran 
currently has Hodgkin's Disease.

2.  There is no competent medical evidence linking the 
veteran's peripheral neuropathy with exposure to Agent Orange 
or otherwise to active service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
Hodgkin's Disease is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The claim of entitlement to service connection for 
peripheral neuropathy is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran may be granted service connection for injury or 
disease contracted in the line of duty or for aggravation of 
a preexisting injury or condition.  38 U.S.C.A. § 1110 (West 
1991).  To establish service connection, the veteran carries 
the burden of "submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well-grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is one that is "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski 1 Vet App. 78, 81 (1990).  For a claim to 
be well-grounded, there must be (1) competent medical 
evidence of a current disability; (2) lay or medical 
evidence, as appropriate, of incurrence or aggravation of a 
disease or injury in service; and (3) competent medical 
evidence of a nexus between the in-service disease or injury 
and the current disability.  Epps v. Gober, 126 F.3d 1464, 
1467-1468 (Fed. Cir. 1997).

In addition, the law provides that certain diseases 
associated with herbicide agents, including Agent Orange, may 
be presumed to have been incurred in service provided they 
become manifest to a compensable degree within the required 
time following service.  38 U.S.C.A. § 1116 (West 1991); 
38 C.F.R. § 3.307 (a)(6) (1998).  Diseases subject to this 
presumption include Hodgkin's Disease and acute and subacute 
peripheral neuropathy.  38 C.F.R. § 3.309 (e) (1998).

The veteran's service medical records contain no indications 
of or treatment for Hodgkin's Disease or peripheral 
neuropathy.  Likewise, a VA examination performed in January 
1993 made no relevant findings and private medical records 
submitted prior to 1994 did not reflect any abnormalities 
associated with Hodgkin's Disease or peripheral neuropathy.

Private medical records from 1994 to 1996 indicate that the 
veteran complained of burning of his feet and soreness of the 
left foot and leg.  The veteran was afforded a VA examination 
in January 1997.  He complained of 10 years of progressive 
left lower extremity weakness, distal numbness, and 
paresthesia, with slight involvement of the right lower 
extremity.  The veteran had a history of recurrent benign 
colonic polyps but no prior diagnosis or treatment of 
Hodgkin's Disease.

Upon examination, the veteran exhibited decreased somatic 
sensation in the stocking distribution.  He possessed full 
motor power except slightly diminished left extensor 
hallucis, left gastrocnemius, and left peroneus strength.  
There was no focal atrophy or fasciculations.  Finger to nose 
touching, rapid alternating movements, and heel-shin maneuver 
were normal.  There was no knee tenderness, ankle clonus, 
enlarged nevi, or palpably enlarged nerves in the popliteal 
space.  The Romberg sign was absent.  The veteran performed a 
fair to poor tandem gait and a normal base gait.  He could 
stand on his heels and toes but became fatigued.  Deep tendon 
reflexes were brisk except for 2+ triceps bilaterally.  Nerve 
conduction studies supported a finding of diffuse neuropathy.  
The examiner stated that it was difficult to offer a specific 
etiology for the veteran's peripheral neuropathy; however, 
his best explanation was that it was hereditary.  The 
examiner made no findings or diagnosis related to Hodgkin's 
Disease.

Private medical records from the Minot Medical Arts Clinic 
show that the veteran complained of pain, numbness, and 
tingling behind his knees, feet, and left wrist in August 
1997.  He related that it had occurred for the past ten 
years.  Upon motor examination, strength, deep tendon 
reflexes, and sensation were normal.  The veteran was 
assessed with progressive sensory polyneuropathy.  The 
physician stated that there was no apparent reason for the 
veteran's polyneuropathy.  In September 1997, the veteran 
complained of numbness and pain behind the knees, extending 
down the legs, and in his left hand.  He appeared to have 
some difficulty controlling his foot on the left side.  
Reflexes were normal except for the absence of the Achilles 
tendon reflex.  There was no pathological reflex or sensory 
changes.

The veteran's family members and friend submitted lay 
statements in December 1997 and May 1998.  They stated that 
they had observed the veteran dragging his feet since the 
early 1970's.  The veteran appeared at a hearing before the 
RO in May 1998.  He testified that he had been dragging his 
feet for years and that it had become progressively worse.  
He also stated that the numbness of his hands and feet had 
become progressively worse.  He claimed that his symptoms 
began shortly after his discharge from active service but 
that he did not seek medical care at that time.  In fact, he 
did not seek medical care until 1996.  He described his 
symptoms after service as being the same as his present 
symptoms, just less severe.  He said that a private doctor 
had told him that his peripheral neuropathy could be related 
to Agent Orange exposure.

In summary, the Board finds that the record contains no 
evidence relating any current disability of the veteran to 
his period of active service.  The veteran maintains that he 
contracted Hodgkin's Disease due to exposure to Agent Orange.  
However, he has provided no additional support for this 
assertion.  In fact, the medical evidence of record 
establishes that the veteran has never been diagnosed with 
Hodgkin's Disease.  In the absence of a current disability, 
the veteran's claim must be denied as not well grounded.

Furthermore, the record has failed to provide any competent 
medical evidence illustrating a nexus between the veteran's 
peripheral neuropathy and his alleged Agent Orange exposure 
while in service.  No physician of record has related the 
veteran's present peripheral neuropathy to his active 
service, including Agent Orange exposure.  The Board cannot 
rely solely on the veteran's own testimony because evidence 
of a medical nexus cannot be established by lay testimony.  
Brewer v. West, 11 Vet.App. 228 (1998).  Therefore, as no 
competent medical evidence of a nexus between the current 
disability and the veteran's period of active service has 
been submitted, the veteran's claim must be denied as not 
well grounded.

In addition, service connection for peripheral neuropathy may 
not be granted pursuant to 38 C.F.R. § 3.307 (1998).  The 
veteran has testified that he began to experience 
symptomatology shortly after service and lay persons claimed 
that he began to drag his feet in the early 1970's.  However, 
the veteran admits that he did not seek medical attention 
until nearly 25 years after service.  Moreover, he reported 
to the VA examiner and the private physician that his 
symptomatology began only 10 years before.  Therefore, there 
is no medical evidence of record establishing the existence 
of peripheral neuropathy shortly after service and a 
presumptive grant of service connection is not warranted.

Because the veteran has failed to meet his initial burden of 
submitting evidence of well-grounded claims for service 
connection, the VA is under no duty to assist him in 
developing the facts pertinent to those claims.  See Epps, 
126 F.2d at 1468.  As the Board is not aware of the existence 
of additional evidence that might well ground the veteran's 
claims, a duty to notify does not arise pursuant to 
38 U.S.C.A. § 5103(a) (West 1991).  See McKnight v. Gober, 
131 F.3d 1483, 1484-85 (Fed. Cir. 1997).  That 
notwithstanding, the Board views this discussion as 
sufficient to inform the veteran of the elements necessary to 
well ground his claims, and as an explanation as to why his 
current attempt fails.


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for Hodgkin's Disease is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for peripheral neuropathy is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

